DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 02/04/2022 Amendment.
Claims 1-9, 17-19 are examined.  Claims 10-16 and 20 have been withdrawn.
Objection to title of the invention is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,236,137 to Aritome (hereafter Aritome).
Regarding independent claim 1, Aritome teaches memory device comprising: 
a memory block including a plurality of strings (see FIG. 3); 
a peripheral circuit (FIG. 1: all other elements except memory cell array 110) configured to perform an erase operation including a first erase operation, an erase verify operation, and a second erase operation on the memory block (i.e. the described method of incremental step pulse erase (ISPE) in 11:47-50 and 12:44-51); and 
control logic configured to control the peripheral circuit to perform the erase operation (see 23:13-24
wherein, during the second erase operation (i.e. the second erase operation after first erase verification operation, see 12:13-13:63), the control logic controls the peripheral circuit to apply a first erase voltage to a source line of the memory block having an erase-failed string (Applicant is kindly noticed, as shown in FIG. 3, each string having corresponding BL and SL; Annotated TABLE 3 shows a Sel. ST, i.e. erase-failed string, having the corresponding SL applied with Verase), apply a second erase voltage, which is lower than the first erase voltage, to a bit line connected to a string determined as erase pass among the plurality of strings (Annotated TABLE 3 shows an In. ST, i.e. erase-passed string, having corresponding BL applied with Vinh, wherein Vinh = ½ Verase, see 13:9-31), and apply the first erase voltage to a bit line connected to the erase-failed string (Annotated TABLE 3 shows a Sel. ST, i.e. erase-failed string, having corresponding BL applied with Verase).
Annotated TABLE 3

    PNG
    media_image1.png
    412
    563
    media_image1.png
    Greyscale

Regarding dependent claim 2, Aritome teaches wherein the control logic controls the peripheral circuit to perform the erase verify operation after the first erase operation and to perform the second erase operation when it is determined that the erase verify operation failed (i.e. erase verification operation to determine Sel. ST for further erase operation, see12:44-61).
Regarding dependent claim 3, Aritome teaches wherein the control logic controls the peripheral circuit to apply the first erase voltage to the source line of the memory block and the bit lines of the memory block during the first erase operation (in the first erase operation, all bit lines of the selected block are Sel. ST for erase and applied with Verase, see 12:13-24).
Regarding dependent claim 4, Aritome teaches wherein the peripheral circuit comprises: a source line driver configured to apply the first erase voltage to the source line under control of the control logic (FIG. 4: first selection circuit BS1); and page buffers (FIG. 4: page buffer PB) configured to apply the first erase voltage or the second erase voltage to the bit lines connected to the plurality of strings under the control of the control logic (see 5:27-31).
Regarding dependent claim 9, Aritome teaches wherein the control logic controls the peripheral circuit to end the erase operation of the memory block when all of the plurality of strings are determined as erase pass during the erase verify operation and perform the second erase operation when at least one string among the plurality of strings is determined as erase fail (see 13:60-63).
Regarding independent claim 17, Aritome teaches a method of operating a memory device, the method comprising: 
performing a first erase operation of applying a first erase voltage to a source line and bit lines of a selected memory block (i.e. when the erase operation commences, see 12:13-24); 
determining whether each of a plurality of strings included in the selected memory block is erased by performing an erase verify operation (see 12:44-51); and 
performing a second erase operation of applying the first erase voltage to the source line of the selected memory block having an erase-failed string (Annotated TABLE 3 shows a Sel. ST, i.e. erase-failed string, having the corresponding SL applied with Verase), applying a second erase voltage to a bit line of a string determined as erase pass (Annotated TABLE 3 shows an In. ST, i.e. erase-passed string, having corresponding BL applied with Vinh, wherein Vinh = ½ Verase, see 13:9-31) when at least one string among the plurality of strings is determined as erase fail as a result of the erase verify operation, and applying the first erase voltage to a bit line connected to the erase-failed string (Annotated TABLE 3 shows a Sel. ST, i.e. erase-failed string, having corresponding BL applied with Verase).
Regarding dependent claim 18, Aritome teaches wherein the first erase voltage is applied to a bit line of a string determined as erase fail among the plurality of strings during the i.e. erase verification operation to determine Sel. ST for further erase operation, see12:44-61).
Regarding dependent claim 19, Aritome wherein the second erase voltage is lower than the first erase voltage (Vinh = ½ Verase, see 13:9-31).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 5: wherein each of the page buffers is connected to a corresponding bit line among the bit lines, and wherein each of the page buffers comprises: an erase voltage controller configured to apply the first erase voltage or the second erase voltage to the corresponding bit line in response to a verify signal; and a bit line sensor configured to sense a potential or a current amount of the corresponding bit line through the corresponding bit line during the erase verify operation and generate the verify signal according to a sensing result.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive.
Claims 1-4, 9, 17-19 maintain rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

March 4, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824